Project Areas •Colombia –Block CPO-4 (12.5% non-operated working interest) •345,592 gross acres •Llanos Basin •Operated by SK Energy of South Korea –Net Risked Prospective Resource appx 65 MMBO (internal estimate based on Corcel Trend only) •Peru –Block Z-46 (40% non-operated working interest) •2,803,411 gross acres •Trujillo Basin •Operated by SK Energy of South Korea –Multi-billion barrel potential based on reprocessed 2D data •Peru –Block 24 (negotiating up to 15% non-operated working interest) •276,137 gross acres –80,000 offshore –196,000 onshore •Operated by Upland Energy •Peru –TEA Area I, II, III, IV (negotiating up to 10% non-operated working interest) •Comprises 40,000,000 gross acres –Onshore, western flank of Andes •Operated by Upland Energy HELD BY DEFINITIVE AGREEMENT UNDER NEGOTIATION The undiscovered prospective resources shown in this report represent exploration opportunities and development potential in the event a commercial discovery is made UNDISCOVERED RESOURCES: Undiscovered resources are defined as those quantities of oil and gas estimated on a given date to be contained in accumulations yet to be discovered PROSPECTIVE RESOURCES: Prospective resources are defined as those quantities of oil and gas estimated on a given date to be potentially recoverable from undiscovered accumulations. 2 3 Trend Characteristics •Adjacent to existing fields • Multiple Stacked Reservoirs • Trap Type : Up thrown fault closures on trend with Corcel/Guatiquia development • High Quality Oil (30 - 45 API) •Favorable Reservoir Characteristics:30% Porosity.2d Permeability •17 structures mapped on 3D seismic (as of 10/15/10) on multiple intervals in Corcel Trend •Appx 65 MMBbl GLFE Risked Prospective Resource (Corcel Trend only - see assumptions on page 9) Excellent Working Environment • ~ 25 Km from pumping station on 26 inch pipeline • Ease of Access Roads • No Indigenous Reservation Area Drilling Success •Petrominerales has had 100% success drilling on 3D seismic on the adjacent block Interest • 12.5% non-operating working interest in the block •Drilling expected Q2 2011 CPO-4 Corcel Trend Summary 4 CPO-4 Overview Location : Onshore, Central Colombia Basin : Western Llanos Basin Gross Area : 345,592 acres Effective Date : December 18, 2008 Participants • SK Energy : 50 % (Operator) • Houston American Energy: 37.5% • Gulf United Energy : 12.5% Exploration Period & Work Obligation PHASE PERIOD WORK OBLIGATION Phase 1 Jun 18 ‘09 - Jun 17 ‘12 (3 yrs.) • 1350 km 2-D Seismic Reprocessing (completed) • 530 km2 3-D New Seismic Acquisition (completed) • 2 Exploration Wells (2nd qtr. Phase 2 Jun 18 ‘12 -Jun 17 ‘15 •3 Exploration Wells 5 Cupiagua 1.3 BBIOP 45 API Apiay 610 MMBOIP 25~33 API Castilla 2.2 BBOIP 14~16 API Camoa 5.5 MMBOIP 14 API Santiago Complex >150 MMBOIP 24~28 API 6 Petrominerales Guatiquia - Candelilla Wells Guatiquia Block is located directly adjacent to the CPO-4 Block, with the Candelilla- 1 & 2 wells located approximately 3 kilometers away from the CPO-4 block •Candelilla-1 •Spud November 9, 2009 •Total vertical depth of 11,681 feet (December 16, 2009). •Commenced production in late December of 2009 at over 11,500 barrels of oil per day of 44 degree API oil with less then 1% water cut. •Candelilla-2 •Spud December 26, 2009 •Total vertical depth of 11,740 feet (January 31, 2010). •Commenced production February 2010 at 15,800 barrels of oil per day of 43 degree API light oil at less than 1% water cut. •Candelilla-3 •Spud February 18, 2010 •Total measured depth of 12,162 feet (March 15, 2010) •Commenced production in mid-March 2010 at 15,600 barrels of oil per day a 43 degree API oil. 7 Corcel Sand Package MIRADOR 65’ NET SAND TOTAL CRETACEOUS& EOCENE INTERVAL 440 FT. GROSS INTERVAL 270 FT. Net Sand LOWER MIRADOR 85’ NET SAND UPPER GUADALUPE 65’ NET SAND LOWER GUADALUPE 35’ NET SAND UNE 20’ NET SAND 8 New 3D Area on CPO-4 9 •17 structures mapped from new 3D data indicate appx 6,400 acres of cumulative closure –Closures range from appx 100 ac. - 700+ ac. •Assumptions –165 feet net sand (Corcel #1 log shows 270 ft. net sand) –500 Bbl/ac. ft. recovery factor (based on high permeability and porosity in offset wells) •Based upon 6400 ac. cumulative closure, assumptions yield appx 65 MMBbls risked Prospective Resources to GLFE interest 3D Mapping Results & Assumptions (as of 10/15/10) 10 •SK Energy - –A subsidiary of SK Group, one of South Korea's top five industrial conglomerates. •The company has about 40 affiliated companies, with operations ranging from energy, telecommunications, finance, and construction. –SK Energy, is Korea's largest petroleum refiner. –Active in 34 Blocks in 19 Countries •5 Exploration Blocks in Colombia (4 operated) •4 Producing Blocks in Peru (including Camisea pipeline & LNG •1 Exploration Block (Z-46) in Peru SK Energy - Operator 11 •Evidence of active hydrocarbon system •Relatively shallow water depth in prospective area •Similar characteristics and potential as Perdido Fold Belt in Gulf of Mexico –Trend potential ranges between 3 - 15 Billion Barrels Recoverable •1st discovery in 2001 –Tertiary targets similar age as Z-46 (Eocene) •Turbidite fan systems –Shell, Exxon, Chevron active •Multi-billion barrel potential based on reprocessed 2D data Block Z-46 (Offshore Peru) Peru Block Z-46 •Location –Offshore Peru (water depth 50m - 1,000m) –Basin - Trujillo Basin –Area - 2,803,411 acres •Contract –Effective Date: January 2008 –Participants •SK Energy - 60% (operator) •Gulf United Energy - 40% Exploration Period Work Obligation Phase 1 •Existing 2D Data reprocessed –5684 km completed •Sea bed Coring –MET method (Microbial Exploration Technology) (1st Stage Completed) •New 2D seismic –Acquisition •56 lines: 2904 km (Permitted) –Processing (Q1 2011) –Interpretation (Q2 2011) Phase 2 •Focused 3D based on 2D interpretation to identify well location •1st Exploration Well 12 Prospects Summary Tertiary Paleozoic/Cretaceous •Multiple tertiary prospects and multiple Cretaceous/Paleozoic Prospects were identified from recently reprocessed 2D data. •Two Repsol wells (1999) on the block had oil shows •Recently reprocessed 2D data indicates sand rich fan deposition that was previously undetected 13 Source: SK Energy 14 •GLFE negotiating for up to 15% working interest •Block 24 is comprised of 276,137 acres –approximately 80,000 acres offshore –196,000 acres are on shore. •Attractive Exploration Target –Recent gas and oil discoveries by Olympic (onshore, north and south of Block 24) and off shore oil discoveries in Petrotech’s San Pedro Field to the south Block 24 Oil Fields >6000 BOPD (Mercantile & Olympic) Gas Field (Olympic) 20 MMcfd capacity Pipeline to Paita GLFE Prospective Areas Oil Field (Petrotech) 3000 BOPD Recent Oil Discoveries 15 Peru - Block 24 Offshore Seismic Line Oil Fields >6000 BOPD (Mercantile & Olympic) Oil Field (Petrotech) 3000 BOPD Gas Field (Olympic) 20 MMcfd capacity GLFE Prospective Areas Pipeline to Paita OFFSHORE PLAY •Operator estimates offshore risked Prospective Resource 50 MMBO •Going Forward –Further evaluate large offshore potential •Reprocess and integrate existing 2D and 3D seismic data •Acquire additional seismic if necessary •Drill exploratory well Recent Oil Discoveries 16 Block 24 TEA Area I TEA Area II TEA Area III TEA Area IV Peru TEA Areas I, II, III, IV •GLFE negotiating up to 10% interest in the TEA’s •40,321,163 total acres •Perform a Technical Evaluation Assessment (TEA) within the four areas. 17 •Indicate the presence of hydrocarbon systems •The initial plan is to perform satellite imaging, aero-magnetic & gravity surveys, geological sampling & analyses, and feasibility studies to high- grade certain areas for further scrutiny. TEA Area Gulf United Energy Personnel 19 •John B. Connally III- Chairman and Chief Executive Officer/President Independent oil and gas producer. Former Partner in the law firm of Baker & Botts, specializing in corporate finance and mergers and acquisitions for energy and oil field service companies. Founding Director of Nuevo Energy, a Houston based oil and gas exploration and production company listed on the NYSE. Founder, former Director and Chief Executive Officer of Pure Energy and Pure Gas Partners, private oil and gas exploration and production entities operating in the state of New Mexico. Partner, Back Nine Energy Partners, engaged in oil and gas exploration in the state of New Mexico. Partner, Pin Oak Energy partnerships, investing in leasing, seismic operations and drilling on the Texas Gulf Coast. Partner, Commodore Energy Partners, investing in leasing, seismic and drilling operations on the Texas Gulf Coast. Founding Director of Endeavour International Corporation, a public company listed on the New York Stock Exchange AMEX and on the London Stock Exchange, engaged in oil and gas exploration and production in the U.K. North Sea and in the domestic U.S. market. Chairman of the Compensation Committee and member of the Audit Committee of Endeavour. •Ernest B. Miller IV Ernie Miller has 18 years of experience in energy development, operations, and finance with public and private companies based in the US, Canada, and United Kingdom.Mr. Miller was a partner in Rodeo Development Limited, a private company that developed the Logbaba
